DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/12/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 – 12, 16 – 23, 25 - 27, 29, 30  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (US Publication 2021/0315046).
Regarding claims 1 and 23, Xue teaches a method for wireless communication at a user equipment (UE), 2 comprising: 
 	receiving a configuration for an active time interval for a subset of physical resource blocks used for wireless communications; (i.e. fig. 4 shows a terminal device (UE) may receive configuration information from a network device that the terminal device uses to determine active period monitoring (step 401); see paragraphs 81, 81) and 
 	refraining from monitoring the subset of physical resource blocks for the UE for a first time period based at least in part on the configuration for the active time interval. (i.e. fig. 4 shows the terminal device may utilize the configuration information to determine an active time monitoring period and a dormant time period during which the resource is not monitored for power saving purposes (steps 402, 403); see paragraphs 84, 85)
Regarding claims 5 and 25, Xue teaches the method of claim 1, further comprising: receiving an activation indication for the subset of physical resource blocks for the UE, wherein the subset of physical resource blocks are utilized based at least in part on the received activation indication; and receiving a deactivation indication for the subset of physical resource blocks, wherein the active time interval for the subset of physical resource blocks is determined based at least in part on the deactivation indication. (i.e. the bandwidth part (BWP) or physical resource block may be monitored as determined by the configuration information which may include an active monitoring period and a dormant period (inactive), which is utilized by the terminal device to determine an active monitoring period for power conservation; see paragraphs 62, 63, 81, 84, 88)
Regarding claims 6, Xue teaches the method of claim 5, wherein the activation indication is received via downlink control information, radio resource control signaling, a medium access control element, or some combination thereof. (i.e. the configuration information transmitted by the network may be done viz radio resource control (RRC) signaling; see paragraph 78)
Regarding claims 7, Xue teaches the method of claim 5, wherein the deactivation indication is received via downlink control information, radio resource control signaling, a medium access control element, or some combination thereof. (i.e. the configuration information transmitted by the network may be done via radio resource control (RRC) signaling; see paragraph 78)
Regarding claims 8, Xue teaches the method of claim 5, wherein the deactivation indication is received based at least in part on expiration of a network inactivity timer. (i.e. a bandwidth part (BWP) timer expiration may affect the configuration information (e.g. active and dormant periods) sent to terminal device; see paragraph 2, 62, 82)
Regarding claims 9 and 26, Xue teaches the method of claim 1 and 23, further comprising: transmitting an activation request for the subset of physical resource blocks; and receiving an activation indication for the subset of physical resource blocks  based at least in part on the transmitted activation request, wherein the subset of physical resource blocks are utilized based at least in part on the received activation indication. (i.e. the bandwidth part (BWP) or physical resource blocks are activated by configuration information the terminal receives, which is utilized to determine an active monitoring period and a dormant period (inactive), which is utilized by the terminal device to determine an active monitoring period for power conservation; see paragraphs 62, 63, 81, 84, 88)
Regarding claims 10, Xue teaches the method of claim 1, further comprising: receiving an indication of the subset of physical resource blocks and the active time interval, wherein the subset of physical resource blocks are utilized during the active time interval based at least in part on the received indication. (i.e. the multiple bandwidth parts (BWP) correspond to physical resources in the spectrum that are monitored during a determined active time interval which is determined by the configuration information transmitted to the terminal device; see paragraphs 66, 81)
Regarding claims 11, Xue teaches the method of claim 10, wherein the indication is received via downlink control information, radio resource control signaling, a medium access control element, or some combination thereof. (i.e. the configuration information transmitted by the network may be done via radio resource control (RRC) signaling; see paragraph 78)
Regarding claims 12 and 27, Xue teaches a method for wireless communication at a base station, 2 comprising: 
 	Transmitting a configuration for an active time interval for a subset of physical resource blocks used for wireless communications; (i.e. fig. 4 shows a terminal device (UE) may receive configuration information from a network device that the terminal device uses to determine active period monitoring (step 401); see paragraphs 81, 81) and 
 	refraining from communicating with a user equipment (UE) over the subset of physical resource blocks for the UE for a first time period based at least in part on the configuration for the active time interval. (i.e. fig. 4 shows the terminal device may utilize the configuration information to determine an active time monitoring period and a dormant time period during which the resource is not monitored for power saving purposes (steps 402, 403); see paragraphs 84, 85)
Regarding claims 16 and 29, Xue teaches the method of claims 12 and 27, further comprising: transmitting an activation indication for the subset of physical resource blocks for the UE, wherein the subset of physical resource blocks are utilized based at least in part on the received activation indication; and transmitting a deactivation indication for the subset of physical resource blocks, wherein the active time interval for the subset of physical resource blocks is determined based at least in part on the deactivation indication. (i.e. the bandwidth part (BWP) or physical resource block may be monitored as determined by the configuration information which may include an active monitoring period and a dormant period (inactive), which is utilized by the terminal device to determine an active monitoring period for power conservation; see paragraphs 62, 63, 81, 84, 88)
Regarding claims 17, Xue teaches the method of claim 16, wherein the activation indication is transmitted via downlink control information, radio resource control signaling, a medium access control element, or some combination thereof. (i.e. the configuration information transmitted by the network may be done viz radio resource control (RRC) signaling; see paragraph 78)
Regarding claims 18, Xue teaches the method of claim 16, wherein the deactivation indication is transmitted via downlink control information, radio resource control signaling, a medium access control element, or some combination thereof. (i.e. the configuration information transmitted by the network may be done via radio resource control (RRC) signaling; see paragraph 78)
Regarding claims 19, Xue teaches the method of claim 16, wherein the deactivation indication is transmitted based at least in part on expiration of a network inactivity timer. (i.e. a bandwidth part (BWP) timer expiration may affect the configuration information (e.g. active and dormant periods) sent to terminal device; see paragraph 2, 62, 82)
Regarding claims 20 and 30, Xue teaches the method of claim 13 and 28, further comprising: receiving an activation request for the subset of physical resource blocks; and transmitting an activation indication for the subset of physical resource blocks  based at least in part on the transmitted activation request, wherein the subset of physical resource blocks are utilized based at least in part on the received activation indication. (i.e. the bandwidth part (BWP) or physical resource blocks are activated by configuration information the terminal receives, which is utilized to determine an active monitoring period and a dormant period (inactive), which is utilized by the terminal device to determine an active monitoring period for power conservation; see paragraphs 62, 63, 81, 84, 88)
Regarding claims 21, Xue teaches the method of claim 13, further comprising: transmitting an indication of the subset of physical resource blocks and the active time interval, wherein the subset of physical resource blocks are utilized during the active time interval based at least in part on the received indication. (i.e. the multiple bandwidth parts (BWP) correspond to physical resources in the spectrum that are monitored during a determined active time interval which is determined by the configuration information transmitted to the terminal device; see paragraphs 66, 81)
Regarding claims 22, Xue teaches the method of claim 21, wherein the indication is transmitted via downlink control information, radio resource control signaling, a medium access control element, or some combination thereof. (i.e. the configuration information transmitted by the network may be done via radio resource control (RRC) signaling; see paragraph 78)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 4, 13 – 15, 24, 28 are rejected under 35 U.S.C. 103  as being obvious over Xue et al. (US Publication 2021/0315046) in view of Kim et al. (US Publication 2022/0116923).
Regarding claim 2 and 24, Xue discloses all the recited limitations of claim 1 and 23 as described previously from which claim 2 and 24 depend. Xue does not teach monitoring the subset of physical resource blocks for a synchronization signal during the active time interval; and receiving the synchronization signal based at least in part on the monitoring. However, Kim teaches monitoring the subset of physical resource blocks for a synchronization signal during the active time interval; and receiving the synchronization signal based at least in part on the monitoring. (i.e. Kim discloses base station configuration of a UE bandwidth part (BWP) monitoring, wherein the UE monitors the active BWP for a synchronization signal; see paragraphs 173, 656)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to monitor the BWP for a synch signal in order to properly receive a PDCCH  of Kim into Xue. Both Kim and Xue teach the ability to receive a PDCCH based upon a monitored BWPs configured by the network. 
A person with ordinary skill in the art would have been motivated to make the modification to Xue to improve network efficiency and reduce interference.
Regarding claim 3, Xue discloses all the recited limitations of claim 1 as described previously from which claim 3 depend. Xue does not teach wherein receiving the configuration for the active time interval for the subset of physical resource blocks comprises: receiving an indication of a periodicity and a start time associated with the subset of physical resource blocks, wherein the active time interval for the subset of physical resource blocks is determined based at least in part on the received indication. However, Kim teaches wherein receiving the configuration for the active time interval for the subset of physical resource blocks comprises: receiving an indication of a periodicity and a start time associated with the subset of physical resource blocks, wherein the active time interval for the subset of physical resource blocks is determined based at least in part on the received indication. (i.e. Kim discloses base station configuration of a UE bandwidth part (BWP) monitoring may include a measurement period and start time information; see paragraphs 173, 656)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to notify the terminal of a measurement period and a start time of the BWP of Kim into Xue. Both Kim and Xue teach the ability to receive a PDCCH based upon a monitored BWPs configured by the network. 
A person with ordinary skill in the art would have been motivated to make the modification to Xue to improve network efficiency and reduce interference.
Regarding claim 4, Xue discloses all the recited limitations of claim 1 as described previously from which claim 4 depend. Xue does not teach wherein wherein the indication of the periodicity and the start time associated with the subset of physical resource blocks is received via a system information block or dedicated radio resource control signaling.  However, Kim teaches wherein the indication of the periodicity and the start time associated with the subset of physical resource blocks is received via a system information block or dedicated radio resource control signaling. (i.e. Kim discloses base station configuration of a UE bandwidth part (BWP) may occur via RRC signaling; see paragraphs 173, 656)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to notify the terminal of a measurement period and a start time of the BWP of Kim into Xue. Both Kim and Xue teach the ability to receive a PDCCH based upon a monitored BWPs configured by the network. 
A person with ordinary skill in the art would have been motivated to make the modification to Xue to improve network efficiency and reduce interference.
Regarding claim 13 and 28, Xue discloses all the recited limitations of claim 12 and 27 as described previously from which claim 13 and 28 depend. Xue does not teach determining a synchronization signal for the UE; and transmitting, during the active time interval, the subset of physical resource blocks comprising the synchronization signal to the UE. However, Kim teaches determining a synchronization signal for the UE; and transmitting, during the active time interval, the subset of physical resource blocks comprising the synchronization signal to the UE. (i.e. Kim discloses base station configuration of a UE bandwidth part (BWP) monitoring, wherein the UE monitors the active BWP for a synchronization signal; see paragraphs 173, 656)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to monitor the BWP for a synch signal in order to properly receive a PDCCH  of Kim into Xue. Both Kim and Xue teach the ability to receive a PDCCH based upon a monitored BWPs configured by the network. 
A person with ordinary skill in the art would have been motivated to make the modification to Xue to improve network efficiency and reduce interference.
Regarding claim 14, Xue discloses all the recited limitations of claim 1 as described previously from which claim 14 depend. Xue does not teach wherein transmitting an indication of a periodicity and a start time associated with the subset of physical resource blocks based at least in part on the configuration for the active time interval, wherein the subset of physical resource blocks are transmitted and refraining from communicating with the UE over the subset of physical resource blocks in part on the periodicity and start time. However, Kim teaches wherein transmitting an indication of a periodicity and a start time associated with the subset of physical resource blocks based at least in part on the configuration for the active time interval, wherein the subset of physical resource blocks are transmitted and refraining from communicating with the UE over the subset of physical resource blocks in part on the periodicity and start time. (i.e. Kim discloses base station configuration of a UE bandwidth part (BWP) monitoring may include a measurement period and start time information; see paragraphs 173, 656)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to notify the terminal of a measurement period and a start time of the BWP of Kim into Xue. Both Kim and Xue teach the ability to receive a PDCCH based upon a monitored BWPs configured by the network. 
A person with ordinary skill in the art would have been motivated to make the modification to Xue to improve network efficiency and reduce interference.
Regarding claim 15, Xue discloses all the recited limitations of claim 14 as described previously from which claim 15 depend. Xue does not teach wherein wherein the indication of the periodicity and the start time associated with the subset of physical resource blocks is transmitted via a system information block or dedicated radio resource control signaling.  However, Kim teaches wherein the indication of the periodicity and the start time associated with the subset of physical resource blocks is received via a system information block or dedicated radio resource control signaling. (i.e. Kim discloses base station configuration of a UE bandwidth part (BWP) may occur via RRC signaling; see paragraphs 173, 656)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to notify the terminal of a measurement period and a start time of the BWP of Kim into Xue. Both Kim and Xue teach the ability to receive a PDCCH based upon a monitored BWPs configured by the network. 
A person with ordinary skill in the art would have been motivated to make the modification to Xue to improve network efficiency and reduce interference.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
June 13, 2022Primary Examiner, Art Unit 2471